Walker, C. J. This is an action of replevin, tried by a jury, upon the issues of non-detinet and property in defendant, who rendered a verdict for the plaintiff, upon which judgment was rendered. The defendant moved in arrest of judgment. His motion was overruled, and he has brought the case before us by appeal. The only question presented for our consideration is : Was the declaration sufficient to warrant the verdict and judgment of the court? The particular defect pointed out and relied upon by counsel is, that there is no averment that the goods, alleged to have been delivered by the plaintiff to the defendant, ‘hvere to be delivered to the plaintiff when thereunto afterward requested.” Conceding that this would have been cause for demurrer, we think that the defect, after verdict, is cured under our statute of amendments. The declaration presents a good cause of action defectively stated, and not a defective cause of action ; and, -when such is the case, every intendment is to be made in favor of the declaration. Whatever is implied, or is infer-able from the state of the pleadings, will be presumed in favor of the pleading and the judgment. Keller v. Henry, 24 Ark., 583; Knight v. Sharp, id., 610. The motion in an-est of judgment was therefore properly overruled. Judgment affirmed.